Title: Memorandum for Henry Remsen, Jr., [2 September 1791]
From: Jefferson, Thomas
To: Remsen, Henry, Jr.



[2 Sep. 1791]

Mr. Remsen will be so good as to get the bill of excha. for 40.£ sterl. on London from Mr. Franks in time to put into Mr. Short’sletter, and to endorse to Mr. Franks the check on the bank for 186⅔  Dollars which I leave with him.

Put Mr. Short’s letters under cover to M. la Motte.

To pay Herbst & Lex 115D. 80C as soon as he shall have received my quarter’s salary, and take in my order given them.

I leave in the bank about 80 or 90 dollars, over which as well as my salary, I leave a power with Mr. Remsen.

Furnish Mr. Eppes what money he may have occasion for.

After I shall be gone, give Ducomb the 6. dollars I leave with Mr.Remsen, and his certificate and discharge him. If he asks the reason, he may be told that I do not find that he understands house business well enough.

Pay Francis 6. Dollars the 1st. day of October.

Answer any other expences for my house or affairs, which Mr.Remsen may judge necessary. I have great confidence in the discretion of Petit and Francis, and in any applications of this kind they may make to Mr. Remsen. My horses particularly will have occasion for provender.

The balance now in the bank will cover the above purposes. As soon after my quarter’s salary is recieved, as the stable loft shall be in readiness, to recieve hay, I shall be obliged to Mr. Remsen to  purchase five ton of good clover hay for me: as also 18. cords of oak wood for the kitchen, and 9 cords of beach or ash, for the house.

As also to pay Mr. Barton 40. dollars for Dr. Currie.

Beach’s and Fenno’s newspapers to be sent to me till the 15th. inst.and all letters, not appearing to cover newspapers and other large packets.

Open Mr. Short’s letters which come before the President’s departure, and if they are written ‘private’ at the head seal them up again: if not, then communicate them to the President, and afterwards send them to me.
